Rhodes, J.
(dissenting). I do not think the rule of res judicata precluded the assessors from raising the assessment in this case. The evidence now before us includes evidence as to the amount of rent received under the leases covering the premises, which evidence and which leases were not produced in the proceedings relative to the prior assessment.
Furthermore, the relator in this proceeding requested that the assessment be reduced below that of the previous year, thus tacitly admitting that there had been a change in values since the prior assessment; instead of accepting the amounts fixed by the previous assessment, he sought to have a different valuation declared, thus taking a position inconsistent with his claim that the valuation of the previous year is binding and conclusive. For this reason relator should be precluded from asserting that the previous determination is res judicata.
It is conceded in the brief of counsel for relator that there is evidence to support the findings as to the value of the property; this being so, no sufficient reason appears why this court should substitute its judgment for that of the assessors and of the court below.
*402The order should be affirmed, with costs.
Bliss, J., concurs.
Final order reversed on the law and facts and the amount of overvaluation of 41 North Pearl street fixed at $243,950 and of 98 Sheridan avenue at $8,000. The amount of inequality as to 41 North Pearl street is fixed at $66,726. And of 98 Sheridan avenue at $2,040. And the assessments are reduced as follows: 41 North Pearl street from $800,000 to $489,324; 98 Sheridan avenue from $25,000 to $14,960, with fifty dollars costs and disbursements.
The following findings contained in the decision are reversed: Numbers 4, 6, 7, and 8 and all facts found under the heading “ Conclusions of Law.” The court makes the following findings from relator’s requests to find in addition to those therein found by the trial court: Numbers 4, 6, 7, 8, 13 and 15.